Case 13-21447        Doc 59     Filed 12/31/18     Entered 12/31/18 17:01:14          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 21447
         Arnie W Loftis

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/22/2013.

         2) The plan was confirmed on 07/31/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/08/2017, 05/08/2017, 11/13/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/29/2017, 03/27/2018.

         5) The case was Completed on 09/04/2018.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $32,980.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-21447              Doc 59           Filed 12/31/18    Entered 12/31/18 17:01:14                Desc         Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $26,034.50
           Less amount refunded to debtor                                   $941.11

 NET RECEIPTS:                                                                                             $25,093.39


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $3,801.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                 $1,026.42
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,827.42

 Attorney fees paid and disclosed by debtor:                               $0.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Trinity Hospital                  Unsecured     30,000.00            NA              NA            0.00       0.00
 Afni, Inc. (Original Creditor:At T Mobil   Unsecured         698.00           NA              NA            0.00       0.00
 AmeriLoan                                  Unsecured         500.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue      Unsecured      4,000.00       4,924.17        4,924.17      4,924.17        0.00
 Comcast                                    Unsecured         400.00           NA              NA            0.00       0.00
 Educational Credit Management Corp         Unsecured     25,737.00     26,508.86        26,508.86           0.00       0.00
 Great Plains Lending                       Unsecured         500.00           NA              NA            0.00       0.00
 Illinois Dept Of Employment Security       Unsecured          80.00           NA              NA            0.00       0.00
 Illinois Tollway                           Unsecured         100.00           NA              NA            0.00       0.00
 Internal Revenue Service                   Unsecured           0.00        330.61          330.61        330.61        0.00
 Internal Revenue Service                   Priority       2,732.22       2,732.22        2,732.22      2,732.22        0.00
 Jnr Adjustme (Original Creditor:Contour    Unsecured          50.00           NA              NA            0.00       0.00
 Malcolm X College                          Unsecured      1,200.00            NA              NA            0.00       0.00
 Maxx Street Group                          Unsecured         500.00           NA              NA            0.00       0.00
 MCSI                                       Unsecured         150.00           NA              NA            0.00       0.00
 Northwest Collectors                       Unsecured         200.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates              Secured        9,967.00     11,019.34         9,967.00      9,967.00     986.42
 Portfolio Recovery Associates              Unsecured            NA       1,052.34        1,052.34      1,052.34        0.00
 Resurgent Capital Services                 Unsecured           0.00        273.21          273.21        273.21        0.00
 United Cash Loans                          Unsecured         500.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-21447        Doc 59      Filed 12/31/18     Entered 12/31/18 17:01:14             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $9,967.00          $9,967.00           $986.42
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $9,967.00          $9,967.00           $986.42

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,732.22          $2,732.22              $0.00
 TOTAL PRIORITY:                                          $2,732.22          $2,732.22              $0.00

 GENERAL UNSECURED PAYMENTS:                             $33,089.19          $6,580.33              $0.00


 Disbursements:

         Expenses of Administration                             $4,827.42
         Disbursements to Creditors                            $20,265.97

 TOTAL DISBURSEMENTS :                                                                     $25,093.39


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
